IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
 




NO. WR-32,221-04




EX PARTE GOVIE JEROME BECK, Applicant






ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER W90-29502-J(C) IN THE CRIMINAL
DISTRICT COURT NO. 3 DALLAS COUNTY 




 Per curiam.	

O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of delivery of a controlled substance.  His sentence was
assessed at confinement for a period of twenty years.  There was no direct appeal.

	After a review of the record, we find that the findings of fact and conclusions of law
entered by the trial court are correct and are adopted by this Court.  This application should
be and therefore is DISMISSED in part and DENIED in part on the findings of the trial court
without a hearing.

DELIVERED:   JUNE 28, 2006
DO NOT PUBLISH